 In the Matter of KNOx METAL PRODUCTS, INC., EMPLOYERandINTER-NATIONAL BROTHERHOOD OF BOILERMAKERS, IRON SHIPBUILDERS ANDHELPERS OF AMERICA, AFL, PETITIONERCase No. 10-R-2573SUPPLEMENTAL DECISIONORDERANDDIRECTION OF SECOND ELECTIONNovember,05, 194'7On June 30, 1947, pursuant to a Decision and Direction of Elec-tion 1 issued by the Board herein, an election by secret ballot wasconducted under the direction and supervision of the Regional Di-rector for the Tenth Region, Atlanta, Georgia.Upon the conclusionof the election, a Tally of Ballots was furnished the parties.TheTally shows that there were approximately 107 eligible voters andthat 98 ballots were cast, of which 49 were for the Petitioner, 48 wereagainst the Petitioner, and 1 was challenged.On July 7, 1947, the Petitioner and the Employer filed objectionsto conduct affecting the results of the election.The Petitioner, inits first and second objections, alleges in substance that certain in-dividuals whose names were on the eligibility list were not, in fact,employees of the Employer and were not, therefore, eligible to vote;and, in its third and last objection, the Petitioner alleges that an in-dividual, whose name was not on the eligibility list and who wasnot an employee of the Employer, should not have been permitted tovote.The Employer, in its objection, alleges that a ballot which wascounted for the Petitioner should have been declared void because ofan improper inscription thereon which in effect invaded the secrecyof the ballot.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation and issued and duly servedupon the parties a Report on Challenged Ballot and Objections. In'74 N. L R. B. 2475 N. L. R. B., No 36.766972-48-vol. 75-19277 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis Report, the Regional Director made the following recommenda-tions :(1) that the challenge to the one ballot be sustained, inasmuch asthe ballot was cast by an individual who was not an employee of theEmployer on the eligibility date, and who, therefore, was not eligibleto vote;(2) that the Petitioner's first and second objections be overruled,inasmuch as the individuals involved were in fact employees of theEmployer on the eligibility date and were, therefore, eligible to vote; 2(3) that the Petitioner's last objection be sustained, inasmuch asthe Board Agent conducting the election failed to challenge the ballotof an individual who was not an employee of the Employer on theeligibility date and whose name apparently was not on the eligibilitylist; 3(4) that the Employer's only objection be sustained, thereby void-ing the marked ballot, and that it be sustained not on the ground thatthe inscription on the ballot invaded the secrecy of the ballot, butrather on the ground that the ballot was improperly and ambiguouslymarked and could not, therefore, properly be construed as a vote forthe Petitioner; and(5) that the election be set aside and a new election directed.`Inasmuch as no exceptions have been filed to the Regional Director'sReport, we hereby adopt his findings and recommendations therein.ORDER AND DIRECTION OF SECOND ELECTIONIT IS HEREBY ORDERED that the election conducted in this matter onJune 30, 1947, be, and it hereby is, vacated and set aside.IT IS HEREBY DIRECTED that as part of the investigation to ascertainrepresentatives for the purposes of collective bargaining with KnoxMetal Products, Inc., Waynesboro, Georgia, a second election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Second Direction, under the directionand supervision of the Regional Director for the Tenth Region, andsubject to Sections 203.61 and 203.62, of National Labor RelationsBoard Rules and Regulations-Series 5, among the employees in theunit heretofore found appropriate, who were employed during the2The Regional Director also noted,and we find, that the Petitioner's first and secondobjections were in the nature of post-election challenges and as such have no merit.N. L.If B.v.A.JTower Company,67 SCt 324, affirmingMatter of A. J. Tower Company,60N.L R B 14143SeeMatter of Wayne Hale,62 N. L R. B 1393, 1394.4Having sustained the challenge and having declared void a ballot previously countedfor the Petitioner,a revised tally would show 48 votes for and 48 votes against the Peti-tioner.It is clear,therefore,that the subject ballot of the Petitioner's third objectionwould materially affect the outcome of the election. KNOX METAL PRODUCTS, INC.279pay-roll period immediately preceding the date of this Second Direc-tion,includingemployees who didnot work duringsaid pay-rollperiod because they were ill or on vacation or temporarily laid off, butexcluding those employees who have since.quit or been discharged forcause and have not been rehired or reinstated prior to the date of thesecond election,to determine whether or not they desire to be repre-sented by International Brotherhood of Boilermakers,Iron ShipBuilders and Helpers of America,AFL, for the purposes of collectivebargaining.MEMBERS MURDOCK and GRAY took no part in the consideration ofthe above Supplemental Decision,Order, and Direction of SecondElection.